Citation Nr: 1731199	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) form a February 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Huntington, West Virginia (RO), which denied the benefit sought on appeal. 

In November 2012, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In December 2013, August 2014, February 2015, and April 2016, the Board remanded to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of identified treatment and to obtain VA examination and medical opinion reports. 


FINDINGS OF FACT

1.  The weight of the competent medical evidence of record is against a finding that that the Veteran has a current diagnosis of PTSD in accordance with § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

2.  The Veteran's current psychiatric disorder, identified as unspecified depression disorder, did not manifest until decades after his separation from service, and the preponderance of the competent evidence is against finding that it is otherwise related to his period of service, to include as proximately caused or aggravated by his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 4.125 (2014 and 2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A November 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim, and also, explained the process by which VA assigns disability ratings and effective dates.  In a May 2016 letter, the Veteran was informed on how to substantiate his claim for service connection on a secondary basis.  The Veteran's claim was most recently re-adjudicated in a March 2017 supplemental statement of the case.  The notice in this case was legally sufficient; hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to his claim.  His claim submissions, lay statements, service treatment records, service personnel records, and VA treatment records have been obtained and associated with the record.  

The Veteran was also afforded VA psychiatric examinations in September 2010 and April 2014, and VA medical opinions were obtained in November 2015 and May 2016 with a February 2017 addendum.  In both VA examination reports, the VA examiners recorded the Veteran's reported medical history and findings from clinical examination and claims folder, and provided medical conclusions whether the Veteran had a current psychiatric diagnosis.   Based on a review of the claims folder, including the findings from the VA examinations, the 2015 and 2016 VA examiners provided medical opinions that addressed the etiology of the Veteran's diagnosed psychiatric disorder.  Those examinations, considered along with the other evidence of record, are fully adequate for the purpose of determining the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that outstanding records of identified treatment from the Vet Center have been obtained and adequate VA examination and medical opinions were obtained in conjunction with the Veteran's claim.  A review of the record reflects substantial compliance with the Board's 2013, 2014, 2015, and 2016 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for certain listed chronic diseases, such as psychosis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b).

Given the Veteran's specific assertions, the Board notes also that, in order to establish service connection for PTSD specifically, the medical evidence must show a PTSD diagnosis formed in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and, credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).  The Board notes that during the pendency of this claim, Veterans Benefits Administration and Veterans Health Administration transitioned from using the DSM-IV to using the DSM-V as of August 4, 2014; however, since the Veteran's claim had been pending prior to the transition, DSM-IV criteria still applies.  See 70 Fed. Reg. 45,093 (Aug. 4, 2014).

The Veteran contends the occurrence of stressor event while he was stationed in the Republic of Vietnam in 1966 when he was exposed to mortar attacks and enemy gunfire.  He reported that several marines were killed or wounded during the attack on the area and several aircrafts were damaged on the air field.  In a September 2010 VA examination report, the VA examiner found that the Veteran's reports were likely sufficient to support criterion for stressful event based on intense fear from hostile military.  The Board concedes that the events, as described by Veteran, took place and are consistent with the circumstances, conditions, and/or hardships of his service even though there are no official records of the occurrence, and concede  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1) (2016).  

The remaining questions to be addressed are whether the Veteran has a diagnosis of PTSD and whether it is related to military service.  In regard to other psychiatric diagnoses that are shown in the record, the award of service connection will depend on an evidentiary showing of the three elements identified in 38 C.F.R. § 3.303 (a).

The Veteran's service treatment records reflect no in-service treatment or diagnosis of any psychiatric disorder.  However, at the time of his separation from service, the Veteran reported that he had experienced symptoms of depression and excessive worry.  The medical examination conducted at the time revealed normal psychiatric findings.  

Post-service treatment records from the Vet Center show that the Veteran underwent an initial psychiatric assessment in March 2005.  At that time, the Veteran reported that he had previously been seen at the Vet Center from 1980 to 1981.  The 2005 initial assessment showed that the Veteran described elevated PTSD symptoms such as bad dreams, nightmares, and anger.  He related his symptoms to his service in the Republic of Vietnam.  It was noted that the Veteran had 20-plus years of well-adjusted mental status, but he had recent incidents at work that had created increased stress.  The March 2005 initial evaluation report and subsequent Vet Center records show an assessment of PTSD, fair, but none of these records showed that he was diagnosed with PTSD based on the DSM-IV criteria.  

An April 2006 Vet Center treatment record shows that the Veteran informed his counselor that he no longer experienced symptoms of stress reaction or PTSD.  The record shows that the Veteran's case was considered closed with assessment of mild stress reaction, past, and no current diagnosis.  The record does not show that the Veteran sought any further treatment from the Vet Center. 

The claims folder does not contain any further complaints of psychiatric symptoms until the Veteran originally filed his claim for service connection for PTSD in October 2009.  At that time, the Veteran reported the onset of his PTSD was in 1978 and he had received treatment at the Vet Center at that time.  During his November 2012 Board hearing, the Veteran denied any additional psychotherapy or counseling outside his prior Vet Center treatment.  See Board hearing transcript, page 7.  He did report that he had been prescribed an anti-anxiety medication since 1992 following the onset of his heart problems.  See Id., page 3. 

In September 2010, the Veteran was afforded with a VA examination in conjunction with his claim.  The VA examiner, a licensed VA psychologist, reviewed the Veteran's claim file in conjunction with the examination.  During the Veteran's interview with the VA examiner, the Veteran reported that he had a medical history of three heart attacks and treated for coronary bypass surgery, as well as a history of kidney stones.  He reported previous treatment at the Vet Center, but he denied receiving ongoing treatment.  He stated that he takes an anti-anxiety medication which decreased his "weird dreams".  He reported that he was currently married to his third wife for the past thirty years and they had a good relationship, and he had a good relationship with his step-children.  He had children from his previous marriage, but had rarely spoken with them over the years.  He had some friends at work and at the local VFW. He reported that he and wife rarely go out because of her disability, but he is comfortable staying at home. 

Mental status examination was primarily unremarkable, except for complaints of sleep impairment for which he takes medication to help reduce nightmares, occasional intrusive thoughts.  It was noted that the Veteran understood his problems.  The Veteran did not describe himself as fearful or hypervigilant and he felt that his startle response was normal.  The examiner acknowledged that the Veteran's reported in-service stressor events likely involved fear of life to support criterion of a stressor event, but the examiner found that the evidence did not support a diagnosis of PTSD.  Overall, the examiner found that the Veteran did not have a current Axis I or Axis II diagnosis.  Rather, the Veteran had transient symptoms that did not support his diagnosis of a psychiatric disorder.  It was unclear to the VA examiner whether the Veteran's anti-anxiety medication actually reduced his night-time symptoms or was irrelevant.  

The Veteran was afforded another VA examination in April 2014.  It was noted that the Veteran had medically retired since the 2010 VA examination.  The VA examiner noted that the Veteran's reported history showed that he was able to manage his family, social and occupational and educational roles for over 35 years and he served as a general  manager without formal evidence of impairment from psychiatric problems until 2010, when his company relocated and his position was terminated.  He also felt that his position had been cut because he had been having problems with his memory and making mistakes, as well as due to his other medical issues.   The VA examiner noted that there is no neuropsychological data to quantify the extent of any cognitive problems. 

In applying the criteria for a PTSD diagnosis under the DSM-IV, the examiner observed that the Veteran did not meet Criteria C, D, or E.  In that regard, the examiner marked that the Veteran did not experience persistent avoidance of stimuli associated with the traumatic event, have negative alterations in cognitions and mood associated with the traumatic event, or more than one symptom indicative of marked alterations in arousal and reactivity associated with the traumatic event.  The VA examiner concluded that the Veteran did not have a current diagnosis of PTSD. Rather, the VA examiner found that the Veteran's symptoms were consistent with an unspecified depressive disorder. 

The Board finds that the weight of the evidence does not demonstrate a diagnosis of PTSD during the pendency of the appeal.  The Veteran's treatment records from the Vet Center show an assessment of PTSD, fair, but none of these treatment records indicate that the PTSD diagnosis was based on the DSM-IV criteria.  Moreover, the Veteran was subsequently evaluated with no current psychiatric disorder by his treating Vet Center counselor after he reported that he no longer experienced PTSD symptoms in April 2006.  The Veteran did not initiate his claim until 2009, and he has not sought any subsequent treatment from the Vet Center for PTSD symptoms.  Further, both the 2010 and 2014 VA examination report show that the VA examiners ruled out a diagnosis of PTSD as defined in DSM-IV and DSM-V criteria. 

After reviewing all the evidence, the Board finds that the VA examination reports are more probative, because it consists of a complete review of the Veteran's medical records, including those treatment records which show evidence of PTSD diagnosis.  Based on that review and the findings from clinical evaluation, the VA examiners concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  

The VA examiners are the only medical professional to conduct a detailed assessment of the Veteran's symptoms in light of the criteria for a PTSD diagnosis as defined by DSM-IV.  Based on that detailed assessment of criteria, the VA examiners concluded that the Veteran did not satisfy the DSM-IV or DSM-V criteria for a diagnosis of PTSD.  Without a current medical diagnosis of PTSD as defined by VA regulations, VA cannot award service connection for that condition.  See 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a). 

In sum, the preponderance of the competent medical evidence is against the claim of service connection for a PTSD.  Even though, the Veteran's claimed in-service stressor event has been conceded, the weight of the probative medical evidence of record is against a diagnosis of PTSD as defined by VA regulations.  

To the extent that the record shows that the Veteran has a current diagnosis of unspecified depression disorder, the preponderance of the competent evidence weighs against a finding that the disorder is a result of his period of service.  In this regard, the medical records show that the Veteran self-reported a lengthy period of well-adjustment following his treatment in 1981, and he did not begin to take anti-anxiety medication until 1992.  The lack of any continuous treatment for mental health problems following his separation from service weighs against the finding that the Veteran suffered from a chronic psychiatric disorder since his period of service.  See 38 C.F.R. § § 3.303, 3.307, and 3.309. 

In addition, the record contains the report of a November 2015 VA medical opinion in which the VA examiner concluded that the Veteran's current depressive disorder was less likely than not related to his period of service, to include his complaints at separation.  This medical opinion was based on a review of the claims folder, to include the recorded medical history and findings from clinical evaluation during the September 2010 and April 2014VA examinations.  The VA examiner concluded that there was insufficient evidence showing that the symptoms noted at the time of separation from service were the same as those which later manifested as depression around 1992.  Instead, the onset of the later symptoms appeared to be more related to his medical problems.  Moreover, according to the Veteran's reported history, he has functioned without any documented impairment from depression or other mental health condition for over 35 years prior to that time.  The VA examiner concluded that it was less likely than not that the Veteran's depression is related to his military service.  

There is no contrary medical opinion of the record.  As such, the Board assigns significant probative weight to the VA examiners' opinions concerning the etiology of the Veteran's current diagnosis.

Turning to the Veteran's alternative assertion, entitlement to service connection on a secondary basis, the remaining question is whether the current unspecified depression disorder is proximately caused or aggravated by his service-connected coronary artery disease, diabetes mellitus, and right shoulder disabilities.  See 38 C.F.R. § 3.310. 

The May 2016 VA medical opinion report with a February 2017 addendum shows that based on a review of the medical evidence and the findings from the previous examination reports, the VA examiner concluded that it is less likely as not that the Veteran's unspecified depression disorder is proximately due to, or alternatively, aggravated by service-connected disabilities.  The VA examiner noted that the Veteran was first diagnosed with depression in the 2014 VA examination report.  The VA examiner stated that it was unclear from the medical evidence when the Veteran's current psychiatric disorder first manifested as there was no formal record of when his symptoms began.  However, the VA examiner noted that the Veteran had maintained family social and occupational role functioning for over 35 years without evidence of impairment from any psychological problems until around 2010, when he lost his job because the company he worked for had relocated.  The VA examiner concluded that since  there was no clear evidence linking the depression to any medical condition, it is less likely than not that the Veteran's depression was caused or aggravated by any medical condition, including cardiovascular and heart surgeries.

This is highly probative evidence that weighs against any relationship, to include aggravation, between the Veteran's current depression and his service-connected disabilities.  While the 2015 VA medical opinion report appears to suggest a medical link between the Veteran's depression and his service-connected heart disability, that was ruled out in the subsequent VA medical opinion report.  The 2016 VA medical opinion report with 2017 addendum statement is based on a review of the entire claims folder, including the prior 2015 VA medical opinion.  

The Board considered whether the Veteran's lay evidence constitutes competent and credible evidence of etiology in this particular case.  In this case, the Board concludes that the etiologies of psychiatric disorders go beyond the capabilities of lay observations.  Although the Veteran is competent to report his symptoms of depressed mood, anxiety, and anger, diagnosis of this disease and determination of the cause requires medical examination and detailed assessment of medical history. The Board concludes that the Veteran does not possess the necessary medical training and is not competent to provide an etiology of his diagnosed unspecified depression disorder.

Overall, the evidence shows that the Veteran does not currently have PTSD.  To the extent that the Veteran has depression disorder, that disorder was neither sustained during the Veteran's active duty service nor caused by or resulted from his in-service stressors or other in-service event.  Moreover, the preponderance of the competent medical evidence is against a finding that his depression was proximately caused or aggravated by his service-connected disabilities.  As such, he is not entitled to service connection for an acquired psychiatric disorder, to include PTSD. This appeal is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


